DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 17/229,050 filed 
04/13/2021.

Claims Status
2.	This office action is based upon claims received on 04/13/2021, which replace all prior or other submitted versions of the claims.
	- Claims 1-8 are pending.
- Claims 1-8 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-
(d). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which
papers have been placed of record in the file.
 
Information Disclosure Statement
5.            The information disclosure statement (IDS) submitted on 04/13/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 6, 8, and via dependency claims 2-5, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

8. 	Claims 1, 6, 8 recite and introduce “a first observed radio wave strength” and “a radio wave strength” for the first time, and thereafter recite and introduce “radio wave 15strengths” for the first time, and subsequently refer to “the plurality of 20first observed radio wave strengths”.  While “a plurality of first observation apparatuses” are introduced in the same limitation as “a first observed radio wave strength” and “a radio wave strength”, questions are raised as to: 
(i) whether “radio wave 15strengths” introduced later “at respective positions of the plurality of first observation apparatuses”, are somehow related to “a first observed radio wave strength” and “a radio wave strength”  or some other “radio wave 15strengths”, and/or, 
(ii) where “the plurality of 20first observed radio wave strengths” which is introduced for the first time finds an antecedent basis, and/or,  furthermore whether “the plurality of 20first observed radio wave strengths” somehow relates to “a first observed radio wave strength”, “a radio wave strength” and/or “radio wave 15strengths” considering that the relationship between “a first observed radio wave strength”, “a radio wave strength”, and “radio wave 15strengths” as already noted appears unclear. 
Hence, the examiner respectfully notes that “the plurality of 20first observed radio wave strengths” lacks a clear antecedent basis in conjunction with the items noted.
Examiner interprets the subject claims listed as best possible.  Applicant is required to appropriately address, clarify, and correct as applicable.

9.	Claims 2-5, depend on claim 1, and claim 7 depends on claim 6, and at least via dependency to the respective independent claims, dependent claims 2-5, and 7 are also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
10.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1 - 4, 8  are rejected under 35 U.S.C. 103 as being unpatentable over Biby (US-8620304-B2) ) referenced hereafter as “Biby” in view of Venkatraman et. al. (US-20140274119-A1) referenced hereafter as “Venkatraman”.

Regarding Claim 1. Biby teaches: A radio wave strength estimation device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions, wherein the processor(Biby FIG. 2 Col 3 ln 10-16… processor 102 programmed with signal strength modeling software. The processor 102 has access to a database 104; Claim 10…a computer including a processor connected to a storage device; NOTE: a computer device with processor connected to storage programed to execute instructions)
 is configured to: 
from each of a plurality of first observation apparatuses whose positions are known (Biby - FIG. 3 &  Col 2 (ln 50-55)….. For each location L(i), …..identifies the projected signal strength for each transmitter ……, and measures the actual signal strength, transmitter identification, … at location L(i) (block 206); FIG. 3 & Col 3 (ln 14-15) Local or remote receiver(s) 110 coupled to antennas 112 can measure actual signal strength; NOTE: local or remote receivers i.e. known observation apparatuses with known positions L (i) for actual signal strength measurement), 
acquire data on a first observed radio wave strength indicating a radio wave strength for a signal from a signal emission source that is received by each first observation apparatus (Biby - FIG 3. & Col 2 (ln 40-48)…. The measuring equipment and predictive modeling software is, …. "ground truthed" ….. Ground truthing is a process by which the several known locations and cellular transmitters/towers are measured to determine the correlation between the actual transmission strength from specific cellular transmitters/tower and the projected transmission strength using the preferred model; FIG. 3 &  Col 2 (ln 50-55)….. For each location L(i), …..identifies the projected signal strength for each transmitter ……, and measures the actual signal strength, transmitter identification, … at location L(i) (block 206); NOTE: local or remote receivers i.e. known observation apparatuses with known positions L (i) measure i.e. acquire actual signal strength measurement for i.e. indicating radio wave strength from at least one transmitter i.e. emission source); 
calculate a simulated radio wave strength at each position in a target space for a simulation signal based on geospatial information on the target space (Biby –FIG. 3 & Col 2 ln (24-31)…. determines the projected signal strength for each transmitter in T(x) at one or more locations L(i), to produce a set of projected signal strengths according to each tower and location (FIG. 3 block 204)..… Various models and calculations can be used to estimate the signal strength around a tower or other transmitter…well-known Longley-Rice model; FIG 3. & Col 2 (ln 40-48) See above….predictive modeling …. "ground truthed" …..; NOTE: determines i.e. calculate a projected signal strength i.e. a simulated radio wave strength for each transmitter in T(x) at one or more locations L(i) i.e. at each position and ground truthed to produce a set of projected signal strengths according to each tower and location i.e. simulated signal strengths produced for geospatial target space ground truthed and with known geospatial information on the target space as depicted in FIG. 1) using a theoretical model of radio wave propagation (Biby - FIG. 3 & Col 2 ln (24-31)…NOTE: Models such as longley rice i.e. theoretical propagation model for example for predicting signal strength); 
learn at least one relation parameter indicating relation between radio wave strengths at respective positions of the plurality of first observation apparatuses and a radio wave strength at a target position using the simulated radio wave strengths at the respective positions of the plurality of first observation apparatuses and the simulated radio wave strength at the target position (Biby - FIG 3. & Col 2 (ln 40-48) See above …. determine the correlation between the actual transmission strength from specific cellular transmitters/tower and the projected transmission strength; Col 2 (ln 59-67) ….associates S(j, L(i)) with T(x) using P(T(x), L(i)) to make a correlation (block 208)….the correlation will occur when the difference between the actual measurement and P(T(x), L(i)) is +/-6 dBm; NOTE: determine a correlation model i.e. learn at least one relation parameter between actual transmission strength from specific cellular transmitters/tower and projected transmission strength at each location L(i) i.e. indicating a relation between actual radio strengths at respective positions L(i) and projected signal strengths i.e. simulated radio waves strengths, such as, correlation with predicted i.e. simulated measurements will occur i.e. with another measured radio strength at a target location at +/-6dBm difference); 
and calculate a radio wave strength at the target position from the plurality of first observed radio wave strengths using the at least one learned relation parameter (Biby - FIG 3. & Col 2 (ln 40-48) See above …. determine the correlation between the actual transmission strength from specific cellular transmitters/tower and the projected transmission strength; Col 2 (ln 59-67) ….See above; NOTE: device can correlate a radio signal strength at any target location including a target location to +/- 6dB of the simulated signal strength i.e. calculate a radio wave strength to within +/- 6dBm of the simulated signal strength at the location, based upon the actual ground truthed i.e. the first observed measurements and the learned +/-  6dBm correlation. Furthermore, device can also more conclusively further correlate the predicted signal strength using the +/-6 dBm learned relation at a target location, to another measured signal strength (not used for truthing) at a TX location, i.e. also further identify/calculates a more specific RSSI value if this RSSI occurs within the +/-6 dBm of the simulated value at the target location). 
Assuming arguendo Biby does not appear to explicitly teach or strongly suggest: calculate a radio wave strength at target position using one learned relation parameter;
Venkatraman discloses: calculate a radio wave strength at the target position from the plurality of first observed radio wave strengths using the at least one learned relation parameter (Venkatraman - ¶0051 In some cases, when a mobile device's position is known ….., a comparison can be made (e.g., by the mobile phone or another computer that generates the heatmap) between the predicted/assumed RSSI for heatmaps at that location and the observed actual RSSI values detected by device 400, and the offset between the two may be determined……..offsets may be subtracted or added to the heatmaps to generate a more accurate heatmap representative of the current transmit power levels. For instance, in some cases, the difference or offset between the assumed RSSI and the observed actual RSSI at a location may be used to update that location's assumed RSSI, as well as to update the heatmap's assumed RSSI for related or adjacent locations, based on the offsets. In some cases a heatmap contain the predicted RSSI at each node or location, where the RSSI at a node is the AP transmit power minus the attenuation due to signal propagation; NOTE: offset is determined or learned i.e. a varying relation parameter relating the predicted RSSI to actual RSSI determined that varies according to actual RSSIs at locations on the heatmap i.e. plurality of observed radio wave strengths, where furthermore a mobile device or another computer i.e. the processor that generates the heat map may update that location's assumed RSSI based upon the offset to update that location's assumed RSSI i.e. re-learn the varying parameter based upon the location and actual measurements i.e. observed measurements, to calculate a more accurate RSSI for the location using the offset, i.e. learned parameter),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Biby with the teachings of Venkatraman, since Venkatraman enables provisioning more accurate, efficient and reliable wireless indoor positioning and sensor calibration (Venkatraman - ¶0008 Abstract).

Regarding Claim 2. Biby in view of Venkatraman teaches: The radio wave strength estimation device according to Claim 1, 
furthermore Biby discloses: wherein the geospatial information includes position information on a structure with respect to the signal emission source included in the target space (Biby – FIG. 1, FIG 3. & Col 2 (ln 40-48)…. See claim 1….. Ground truthing is a process by which the several known locations and cellular transmitters/towers are measured to determine the correlation between the actual transmission strength from specific cellular transmitters/tower and the projected transmission strength using the preferred model; NOTE: The geospatial area comprising the target space for which the projected transmission strength is calculated comprises i.e. includes position information on at least a structure such as one other tower structure/transmitter among one or more tower structures/transmitters).  

Regarding Claim 3. Biby in view of Venkatraman teaches: The radio wave strength estimation device according to Claim 1, 
furthermore Biby discloses: wherein the at least one relation parameter is expressed using radio wave strengths at the respective positions of two of the first observation apparatuses arranged at different positions (Biby – FIG. 1, FIG 3. & Col 2 (ln 40-48)…. See claim 1 & Claim 2….. Ground truthing is a process by which the several known locations and cellular transmitters/towers are measured to determine the correlation between the actual transmission strength from specific cellular transmitters/tower and the projected transmission strength using the preferred model; NOTE: correlation is based upon i.e. expressed using measurements at the several known locations i.e. radio wave strengths for at least two observation apparatuses, and cellular transmitters/towers) and a radio wave strength at the target position (Biby - Col 2 (ln 59-67) ….associates S(j, L(i)) with T(x) using P(T(x), L(i)) to make a correlation (block 208)….the correlation will occur when the difference between the actual measurement and P(T(x), L(i)) is +/-6 dBm; NOTE: correlation determined such as from ground truthing is used to correlate a radio signal strength at any target location including a target location to +/- 6dB of the simulated signal strength).  

Regarding Claim 4. Biby in view of Venkatraman Teaches: The radio wave strength estimation device according to Claim 1, 
While Biby discloses: least one relation parameter (Biby – Biby - FIG 3. & Col 2 (ln 40-48) Col 2 (ln 59-67) See claim 1), i.e. such as correlation with predicted or simulated measurements will occur i.e. with a radio strength at a target location at 6dB difference or a +/- 6dBm margin of the predicted or simulated value, and it is noted that a margin due to location specific fading, path loss or attenuation characteristics of radio wave propagation, can be a varying parameter dependent on the varying attenuation, or fading, etc. components noted), 
Biby does not appear to explicitly teach or strongly suggest: wherein the parameter includes a varying relation parameter that varies according to the plurality of first observed radio wave strengths, and is configured to re-learn the varying relation parameter included in the parameter.  
furthermore Venkatraman discloses: wherein the at least one relation parameter includes a varying relation parameter that varies according to the plurality of first observed radio wave strengths (Venkatraman - ¶0051 In some cases, when a mobile device's position is known ….., a comparison can be made (e.g., by the mobile phone or another computer that generates the heatmap) between the predicted/assumed RSSI for heatmaps at that location and the observed actual RSSI values detected by device 400, and the offset between the two may be determined; NOTE: offset i.e. a varying relation parameter relating the predicted RSSI to actual RSSI determined that varies according to actual RSSIs at locations on the heatmap i.e. plurality of observed radio wave strengths), and the processor is configured to re-learn the varying relation parameter included in the at least one learned relation parameter using the plurality of first observed radio wave strengths (Venkatraman - ¶0051 See above…. offsets may be subtracted or added to the heatmaps to generate a more accurate heatmap representative of the current transmit power levels. For instance, in some cases, the difference or offset between the assumed RSSI and the observed actual RSSI at a location may be used to update that location's assumed RSSI, as well as to update the heatmap's assumed RSSI for related or adjacent locations, based on the offsets. In some cases a heatmap contain the predicted RSSI at each node or location, where the RSSI at a node is the AP transmit power minus the attenuation due to signal propagation; NOTE: a mobile device or another computer i.e. the processor that generates the heat map may update that location's assumed RSSI based upon the offset to update that location's assumed RSSI i.e. re-learn the varying parameter which is at least included in the learned offset parameter (the parameter itself based upon the location and actual measurements i.e. observed measurements, to calculate a more accurate RSSI for the location.  While not utilized in this rejection attention is drawn to Edge (US 20160044504 A1) which comprises similar disclosures),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Biby with the teachings of Venkatraman, since Venkatraman enables provisioning more accurate, efficient and reliable wireless indoor positioning and sensor calibration (Venkatraman - ¶0008 Abstract).

Regarding Claim 8. Biby teaches: A radio wave strength estimation method 
(See the rejection of Claim 1, Claim 8 recites similar and parallel features to Claim 1, and Claim 8 pertains to a method associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 8. Where applicable, minor differences between claims are noted as appropriate)
comprising: a step of, from each of a plurality of first observation apparatuses whose positions are known, acquiring data on a first observed radio wave strength indicating a radio wave strength for a signal from a signal emission source that is received by each first observation apparatus; a step of calculating a simulated radio wave strength at each position in a target space for a simulation signal based on geospatial information on the target space using a theoretical model of radio wave propagation; a step of learning at least one relation parameter indicating relation between radio wave strengths at respective positions of the plurality of first observation apparatuses and a radio wave strength at a target position using the simulated radio wave strengths at the respective positions of the plurality of first observation apparatuses and the simulated radio wave strength at the target position; and a step of calculating a radio wave strength at the target position from the plurality of first observed radio wave strengths using the at least one learned relation parameter (See the rejection of Claim 1, Claim 8 recites similar and parallel features to Claim 1, and Claim 8 pertains to a method associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 8. Where applicable, minor differences between claims are noted as appropriate).

12.	Claims 5  are rejected under 35 U.S.C. 103 as being unpatentable over Biby in view of  Venkatraman, further in view of Rappaport et. al. (US-6499006-B1), referenced hereafter as “Rappaport”.

Regarding Claim 5. Biby in view of Venkatraman Teaches: The radio wave strength estimation device according to Claim 1, 
furthermore Biby discloses: further comprising a display, wherein the processor is configured to display the calculated radio wave strength at the target position on the display (Biby - Col 3 Ln (10-17)…. a processor 102 programmed with signal strength modeling software… Local or remote receiver(s) 110 coupled to antennas 112 can measure actual signal strength… a display 106 or other output device displays results; NOTE: A display displays result of calculations from claim 1).  
Assuming arguendo Biby in view of Venkatraman does not appear to explicitly teach or strongly suggest: a display, to display calculated radio wave strength at the target position on the display
Rapapport discloses: a radio wave strength at a target position; a display, to display calculated radio wave strength at the target position on the display (Rapapport – Col 4 ln (58-60)…. a wireless system performance prediction model is run whereby the computer displays on the screen at each vertex of the mesh the predicted RF values ; FIG. 6 & Col 10 (ln 9-18)…. displayed underneath the predicted RSSI values. These values are calculated, for example using models; NOTE: Calculated values for RSSI predicted displayed on a display for one of many target locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Biby with the teachings of Rapapport, since Rapport a design engineer to visualize the performance of any wireless communication system as a three-dimensional region of fluctuating elevation, color, or other aesthetic characteristics with fully selectable display parameters, overlaid with the three-dimensional site-specific computer model for which the performance prediction was carried out (Rappaport - Abstract).

13.	Claims 6, 7  are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et. al. (US-20160033613-A1) referenced hereafter as “Han”, in view of Biby further in view of Venkatraman.

Regarding Claim 6. Hahn teaches: A position estimation system comprising: 
a radio wave strength estimation device (Hahn – FIG. 2 & ¶0028 … channel estimation logic, FIG. 7 & ¶0075 block 720.. , a received signal strength value associated with the first set of frames at each particular RF subcarrier of a plurality of RF subcarriers may be identified to obtain a first plurality of signal strength values…. block 740, a received signal strength value associated with the second set of frames at each particular RF subcarrier of a plurality of RF subcarriers may be identified to obtain a second plurality of signal strength values; NOTE: channel estimation to determine signal strength values i.e. a system comprising a network device that is a radio wave strength estimation device ); and a position estimator (FIG. 2 & ¶0028 … beamforming logic; FIG. 7 & ¶0075…. block 760, a location of the second device may be estimated; NOTE: a location estimator i.e. network device that is part of system that is also a position estimator ), 
wherein the radio wave strength estimation device includes: at least one first memory configured to store instructions; and at least one first processor configured to execute the instructions (Hahn – FIG. 2 & ¶0028 … one or more processors 210 are further coupled to persistent storage 250….. when implemented as hardware, radio driving logic 260, channel estimation logic 265, and/or beamforming logic 270 would be implemented separately from persistent memory 250; NOTE: at least a first processor and first memory out of many processors, memories), the first processor is configured to: learn at least one relation parameter indicating relation between radio wave strengths and a radio wave strength at a target position (Hahn – FIG. 7 & ¶0075….block 710, a first set of one or more frames may be received from a first device at a first location. At block 720, a received signal strength value associated with the first set of frames at each particular RF subcarrier of a plurality of RF subcarriers may be identified to obtain a first plurality of signal strength values…..At block 750, whether the first plurality of signal strength values and the second plurality of signal strength values share one or more similar derived characteristics may be determined; NOTE: determine i.e. learn a relation characteristic i.e. parameter, indicating similarity i.e. relation between Second signal strength values i.e. radio wave strengths and first signal strength values i.e. at least one out of many signal strengths at a known target position ); and calculate a radio wave strength at the target position (Hahn - FIG. 7 & ¶0075… See above ….block 720, a received signal strength value ….identified to obtain a first plurality of signal strength values; NOTE: a received signal strength associated with a first set of frames identified i.e. calculate a first signal strength value at first location or a target position ), 
the position estimator includes: at least one second memory configured to store instructions; and at least one second processor configured to execute the instructions (Hahn – FIG. 2 & ¶0028 … one or more processors 210 are further coupled to persistent storage 250….. when implemented as hardware, radio driving logic 260, channel estimation logic 265, and/or beamforming logic 270 would be implemented separately from persistent memory 250; NOTE: at least a first processor and first memory out of many processors, memories), and the second processor is configured to acquire data on a second observed radio wave strength indicating a radio wave strength for a signal from the signal emission source that is received by a second observation apparatus whose position is unknown (¶Hahn – FIG. 7 & ¶0075…. At block 730, a second set of one or more frames may be received from a second device….Block 740 see above  block 760, a location of the second device may be estimated; NOTE: a received signal strength associated from network device i.e. emission source with the second set of frames  identified i.e. calculate a second signal strength value received at second position or the target position, where position of second device later estimated or unknown at the time of Blocks 730, 740 ), and compare the second observed radio wave strength with the calculated radio wave strength at the target position to estimate the position of the second observation apparatus (Hahn – FIG. 7 & ¶0075….See above block 760, a location of the second device may be estimated as the first location responsive to a determination that the first plurality of signal strength values and the second plurality of signal strength values share one or more similar characteristics; NOTE: first plurality of signal strength values and the second plurality of signal strength values share one or more similar characteristics i.e. compare second observed signal strength to first calculated value and determine i.e. estimate location i.e. position of second device ).
Hahn does not appear to explicitly teach or strongly suggest:  from each of a plurality of first observation apparatuses whose positions are known, acquire data on a first observed radio wave strength indicating a radio wave strength for a signal from a signal emission source that is received by each first observation apparatus; calculate a simulated radio wave strength at each position in a target space for a simulation signal based on geospatial information on the target space using a theoretical model of radio wave propagation; at respective positions of the plurality of first observation apparatuses and using the simulated radio wave strengths at the respective positions of the plurality of first observation apparatuses and the simulated radio wave strength at the target position; from the plurality of first observed radio wave strengths using the at least one learned relation parameter
(See the rejection of Claim 1, Claim 6 recites similar and parallel features to Claim 1, and Claim 6 pertains to a System associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 6. Where applicable, minor differences between claims are noted as appropriate)
Biby discloses: a radio wave strength estimation device; and a position estimator (Biby – FIG. 2, FIG. 3 Co 3 (ln 7-9, 24--48) …..Step 212…..actual measurements at locations L(M(1)), L(M(2)), L(M(3))…. correlate the non-zero P(T(i), L(M(j)) with the actual readings to determine….that both T-Mobile and Verizon would be candidates to lease tower space on Tower T(1), and that both Cingular and T-Mobile would be candidates to lease tower space on Tower T(3) …… after correlation, …..determine that location T(4) would be an advantageous location to construct a tower; NOTE: System, device comprising processor 102 that generates locations of new transmitters based upon correlation of predicted/simulated radio strength data with measured actual radio strength data i.e. radio wave estimation ), 
wherein the radio wave strength estimation device includes: at least one first memory configured to store instructions; and at least one first processor configured to execute the instructions, the first processor is configured to: from each of a plurality of first observation apparatuses whose positions are known, acquire data on a first observed radio wave strength indicating a radio wave strength for a signal from a signal emission source that is received by each first observation apparatus; calculate a simulated radio wave strength at each position in a target space for a simulation signal based on geospatial information on the target space using a theoretical model of radio wave propagation; learn at least one relation parameter indicating relation between radio wave strengths at respective positions of the plurality of first observation apparatuses and a radio wave strength at a target position using the simulated radio wave strengths at the respective positions of the plurality of first observation apparatuses and the simulated radio wave strength at the target position; and calculate a radio wave strength at the target position from the plurality of first observed radio wave strengths using the at least one learned relation parameter,
the position estimator includes: at least one (Biby FIG. 2 Col 3 (ln 10-16)… See claim1 ; NOTE: a computer device with processor connected to storage programed to execute instructions)
to acquire data on a second observed radio wave strength indicating a radio wave strength for a signal from the signal emission source that is received by a second observation apparatus (Biby – FIG. 2, FIG. 3 Co 3 (ln 7-9, 24--48) …..Step 212…..actual measurements at locations L(M(1)), L(M(2)), L(M(3))…. correlate the non-zero P(T(i), L(M(j)) with the actual readings to determine….that both T-Mobile and Verizon would be candidates to lease tower space on Tower T(1), and that both Cingular and T-Mobile would be candidates to lease tower space on Tower T(3) …… after correlation, …..determine that location T(4) would be an advantageous location to construct a tower; NOTE: System, device comprising processor 102 that acquires second measurements i.e. actual measurements by a second observation apparatus at locations L(M(1)), L(M(2)), L(M(3))) from at least one TX of the existing TX locations (at least one emission source) and generates locations of new transmitters based upon correlation of predicted/simulated data with measured actual data)
and compare the second observed radio wave strength with the calculated radio wave strength at the target position to estimate the position (Biby – FIG. 2, FIG. 3 Co 3 (ln 7-9, 24--48) …..See above; NOTE: System, device comprising processor 102 that acquires second measurements at actual measurements at locations L(M(1)), L(M(2)), L(M(3))) and generates locations of new transmitters based upon correlation of predicted/simulated data with measured actual data).
(See the rejection of Claim 1, Claim 6 recites similar and parallel features to Claim 1, and Claim 6 pertains to a System associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 6. Where applicable, minor differences between claims are noted as appropriate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hahn with the teachings of Biby, since Biby provides methods to estimate signal strength for cellular and other radio signal and estimate the location of at least one cellular transceiver tower at a location that would be an advantageous to construct a tower (Biby - Col 1 (ln 53-62), Col 3 Ln (47-48)).
While Hahn in view of Biby teaches: a radio wave strength estimation device; and a position estimator, 
wherein the radio wave strength estimation device includes: at least one first memory configured to store instructions; and at least one first processor configured to execute the instructions, the first processor is configured to: from each of a plurality of first observation apparatuses whose positions are known, acquire data on a first observed radio wave strength indicating a radio wave strength for a signal from a signal emission source that is received by each first observation apparatus; calculate a simulated radio wave strength at each position in a target space for a simulation signal based on geospatial information on the target space using a theoretical model of radio wave propagation; learn at least one relation parameter indicating relation between radio wave strengths at respective positions of the plurality of first observation apparatuses and a radio wave strength at a target position using the simulated radio wave strengths at the respective positions of the plurality of first observation apparatuses and the simulated radio wave strength at the target position; and calculate a radio wave strength at the target position from the plurality of first observed radio wave strengths using the at least one learned relation parameter, the position estimator includes: at least one second memory configured to store instructions; and at least one second processor configured to execute the instructions, and the second processor is configured to acquire data on a second observed radio wave strength indicating a radio wave strength for a signal from the signal emission source that is received by a second observation apparatus whose position is unknown, and compare the second observed radio wave strength with the calculated radio wave strength at the target position to estimate the position of the second observation apparatus.  
Assuming arguendo Hahn in view of Biby does not appear to explicitly teach or strongly suggest: calculate a radio wave strength at target position using one learned relation parameter;
Venkatraman discloses: calculate a radio wave strength at the target position from the plurality of first observed radio wave strengths using the at least one learned relation parameter (See the rejection of Claim 1, Claim 6 recites similar and parallel features to Claim 1, and Claim 6 pertains to a System associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 6. Where applicable, minor differences between claims are noted as appropriate),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hahn in view of Biby with the teachings of Venkatraman, since Venkatraman enables provisions more accurate, efficient and reliable wireless indoor positioning and sensor calibration (Venkatraman - ¶0008 Abstract).

Regarding 7. Han in view of Biby and Venkatraman teaches: The position estimation system according to Claim 6, 
furthermore Biby discloses: further comprising: a plurality of first observation apparatuses whose positions are known (Biby - FIG. 3 &  Col 2 (ln 50-55) See claim 1 ….. For each location L(i), …..identifies the projected signal strength for each transmitter with a projected non-zero signal strength, and measures the actual signal strength, transmitter identification, … at location L(i) (block 206); FIG. 3 & Col 3 (ln 14-15) See Claim 1 ….. Local or remote receiver(s) 110 coupled to antennas 112 can measure actual signal strength; NOTE: local or remote receivers i.e. known observation apparatuses with known positions L (i) for actual signal strength measurement)
and a second observation apparatus (Biby – FIG. 2, FIG. 3 Co 3 (ln 7-9, 24--48) See claim 7 …..Step 212…..actual measurements at locations L(M(1)), L(M(2)), L(M(3))…. correlate the non-zero P(T(i), L(M(j)) with the actual readings to determine….that both T-Mobile and Verizon would be candidates to lease tower space on Tower T(1), and that both Cingular and T-Mobile would be candidates to lease tower space on Tower T(3) …… after correlation, …..determine that location T(4) would be an advantageous location to construct a tower; NOTE: System, device comprising processor 102 that acquires second measurements i.e. actual measurements by a second observation apparatus at locations L(M(1)), L(M(2)), L(M(3))));
furthermore Hahn discloses:  a second observation apparatus whose position is unknown (¶Hahn – FIG. 7 & ¶0075 See claim 6… block 760, a location of the second device may be estimated; NOTE: a received signal strength associated from network device i.e. emission source with the second set of frames  identified i.e. calculate a second signal strength value received at second position or the target position, where position of second device later estimated or unknown at the time of Blocks 730, 740 ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        Sept 22, 2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414